Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                       Examiner’s Statement of Reasons for Allowance
Claims 1-5 are allowed because the prior art fail to teach a sensor assembly comprising:
a sensor module comprising: a cylindrical portion, in which a measurement target fluid is introducible; and a diaphragm provided at an end of the cylindrical portion, the diaphragm comprising a first surface to be in contact with the measurement target fluid, and a second surface opposite the first surface, a detector being provided on the second surface;
a joint attached with the sensor module, the joint comprising a pressure introduction port configured to introduce the measurement target fluid to the sensor module:
a cylindrical base member attached to the joint, the cylindrical base member surrounding the sensor module;
an electronic circuit attached to the base member and configured to receive a detection signal outputted by the detector; and
a temperature sensor electrically connected with the electronic circuit, wherein
the temperature sensor comprises a temperature detector configured to detect a temperature, and at least one lead wire electrically connecting the temperature detector and the electronic circuit, and

the base member is provided with a receiver configured to receive the temperature detector and the lead wire, and 
the receiver comprises: a groove formed on an outer circumferential side of the base member and configured to receive the lead wire; a receiver recess formed on an inner circumferential side of the base member and configured to receive the temperature detector, and a communication hole for bringing the groove in communication with the receiver recess, in combination with the remaining limitations of claims 2-5.

Kurtz et al. (U.S. 20080072877) disclose the device in the field of applicant’s endeavor. Kurtz et al. do not teach the limitation including: the receiver comprises: a groove formed on an outer circumferential side of the base member and configured to receive the lead wire; a receiver recess formed on an inner circumferential side of the base member and configured to receive the temperature detector, and a communication hole for bringing the groove in communication with the receiver recess.
Baustad (U.S. 6915686) discloses a sensor housing attached to an outer wall of a base. Baustad does not teach the limitation including: the receiver comprises: a groove formed on an outer circumferential side of the base member and configured to receive the lead wire; a receiver recess formed on an inner circumferential side of the base member and configured to receive the temperature detector, and a communication hole for bringing the groove in communication with the receiver recess.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253.  The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        January 11, 2022